        Case 2:20-cr-00010-DLC Document 34 Filed 12/02/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

UNITED STATES OF AMERICA,                          CR 20–10–BU–DLC

                     Plaintiff,

vs.                                                       ORDER

 OSCAR NOE CELIO LUNA,

                      Defendant.

      Due to the COVID-19 outbreak, and upon the Court’s Own Motion,

      IT IS ORDERED that the sentencing hearing currently scheduled for

Tuesday, December 15, 2020 at 9:00 a.m. is VACATED and RESET to commence

via video from Crossroads Correctional Center on Tuesday, December 15, 2020 at

9:00 a.m. Counsel may appear in the courtroom prior to the hearing to video

conference with Defendant. If the Defendant objects to this hearing being held via

video, he must file a motion to continue the hearing by Wednesday, December 9,

2020 at noon to allow time for the Defendant to be transported.

      The Clerk shall notify counsel and the U.S. Marshals Service of

this Order.
 Case 2:20-cr-00010-DLC Document 34 Filed 12/02/20 Page 2 of 2



DATED this 2nd day of December, 2020.
